—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts each of burglary in the first degree (Penal Law §§ 20.00, 140.30 [1], [4]) and attempted robbery in the first degree (Penal Law §§ 20.00, 110.00, 160.15 [2], [4]). We reject defendant’s contention that County Court erred in failing to give an expanded identification charge. Prosecution witnesses testified that defendant and two other men entered their apartment, armed with weapons, and demanded money and drugs. The police apprehended defendant and his two codefendants at the back of the apartment as they were attempting to flee. In his trial testimony defendant admitted that he was outside the apartment that evening, but testified that he never went inside the apartment with codefendants. The defense theory was that the testimony of the prosecution witnesses concerning defendant’s participation in the events that evening was not credible. “Because defendant did not offer an alibi defense and this case does not present a ‘ “close question of identity,” ’ the court did not err in denying defendant’s request for an expanded identification charge” (People v Rogers, 245 AD2d 1041). We reject defendant’s further contention that the court should have instructed the jury that identification must be proven beyond a reasonable doubt (see, e.g., People v Whalen, 59 NY2d 273, 279). The court instructed the jury on the proper assessment of witnesses’ credibility and that, in order to return a verdict of guilty, it had to find defendant guilty of the crimes beyond a reasonable *878doubt, thereby adequately instructing the jury that the reasonable doubt standard applied to identification (see, People v Knight, 87 NY2d 873, 874). We have reviewed the contentions of defendant in his pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Egan, J. — Burglary, 1st Degree.) Present— Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.